Citation Nr: 0526927	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  02-17 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
evaluated as 30 percent disabling, on appeal from an original 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1989 to May 1993.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating 
determination of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

This matter was previously remanded by the Board in December 
2003.

The matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's asthma is currently rated as 30 percent 
disabling under 38 C.F.R. Part 4, Diagnostic Code 6602 
(2004).  Among the criteria for the next higher rating of 60 
percent is need for intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Pursuant to the Board's December 2003 remand, VA medical 
personnel reviewed the veteran's medical records and 
concluded that the veteran was taking inhaled 
corticosteroids, but not systemic (oral or parenteral) 
corticosteroids.  

The veteran has since indicated that he is prescribed 
prednisone several times a year by K. Popovich, M.D.  
Although Dr. Popovich did not refer to any such treatment in 
a January 9, 2003, letter, in which he listed treatment by 
Flovent, a January 2005 VA medical record included a notation 
that the veteran reported that he had to recently take 
prednisone for his asthma.  

In view of the veteran's contentions regarding treatment by 
Dr. Popovich with prednisone, the Board believes that further 
clarification is necessary.  The Board notes that the 
veteran's representative has also asked for such development.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should, after obtaining proper 
authorization from the veteran, obtain 
and associate with the claims folder 
copies of all treatment records of the 
veteran from Keith Popovich, M.D., 805 
West Park Street, Butte, Montana, 59701, 
from January 2002 to the present, to 
specifically include documentation of any 
prednisone treatment.  If no response is 
received, the veteran should be advised 
of the lack of response and be given an 
opportunity to obtain Dr. Popovich's 
records.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




